DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The sole purpose of this Corrected Notice of Allowability is to fix the incorrect claim dependency for dependent claims 9-10 and 12, from the canceled claim 8 to the correct claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. James Reid on 02/17/2022.
The claims  have been amended as follows:
Claim 1.	A gas turbine engine, comprising:
a supply air conduit fluidly connected to an air inlet of a combustion chamber to convey supply air to the combustion chamber, the supply air conduit including an inlet duct defining a first air inlet; 
an exhaust conduit fluidly connected to an exit of the combustion chamber to convey exhaust gases away from the combustion chamber, the exhaust conduit including an exhaust duct; 
and a recuperator defining a first flow path and a second flow path therethrough, the second flow path being in heat transfer communication with the first flow path, the first flow path defining part of the supply air conduit, the second flow path defining part of the exhaust conduit, the recuperator structurally supporting at least part of the exhaust duct, one end of the recuperator being fixed to the exhaust duct and to the inlet duct, another end of the recuperator being movable relative to the exhaust duct and the inlet duct in response to thermal expansion[[.]];
wherein the gas turbine engine is an auxiliary power unit adapted to provide compressed working air to an aircraft, and further comprising a high pressure turbine driven by the exhaust gases from the combustion chamber, a low pressure turbine located downstream of the high pressure turbine and driven by the exhaust gases from the combustion chamber, a core compressor driven by the low pressure turbine to supply the supply air to the combustion chamber, and a load compressor driven by the high pressure turbine, the load compressor receiving air from a second air inlet and supplying the compressed working air to the aircraft.
Claim 5.	The gas turbine engine of claim [[4]] 1, wherein the recuperator, the combustion chamber and the exhaust duct define a knot-shaped gas flow path.
Claim 8.	Canceled
Claim 9.	The gas turbine engine of claim [[8]] 1, wherein the low pressure turbine is operatively connected to the core compressor by a low pressure spool rotatable about a rotation axis, the high pressure turbine is operatively connected to the load compressor by a high pressure spool rotatable about the rotation axis, and the high pressure spool is decoupled from the low pressure spool.
Claim 10.	The gas turbine engine of claim [[8]] 1, wherein the load compressor is selectively operable by an auxiliary power source and is selectively fluidly connectable to the combustion chamber via at least one valve disposed between the load compressor and the combustion chamber.
Claim 12.	The gas turbine engine of claim [[8]] 1, wherein the load compressor is selectively connectable to the inlet of the combustor, the load compressor connected to an actuator powered by an external power source, the load compressor being driven by the actuator at least during a part of a start-up cycle of the APU.
Claim 16.	A gas turbine auxiliary power unit (APU), comprising:
a combustion chamber,
a supply air conduit fluidly connected to the combustion chamber to direct supply air to the combustion chamber, the supply air conduit including an inlet duct defining a first air inlet; 
an exhaust conduit fluidly connected to the combustion chamber to convey exhaust gases from the combustion chamber,
the supply air conduit and the exhaust conduit being in part defined by a recuperator, the recuperator supporting at least part of the supply air conduit in the exhaust conduit, and 
a high pressure turbine driven by the exhaust gases from the combustion chamber, a low pressure turbine located downstream of the high pressure turbine and driven by the exhaust gases from the combustion chamber, a core compressor driven by the low pressure turbine to supply the supply air to , the load compressor receiving air from a second air inlet adapted to supply compressed working air to an aircraft.
Claim 30.	A gas turbine auxiliary power unit (APU), comprising:
a casing at least partially supporting a recuperator,
a combustion chamber supported by the casing, the combustion chamber having an inlet fluidly connected to a first part of the recuperator, the inlet of the combustion chamber receiving air through the first part of the recuperator when the APU is in use, and an exit, and
an exhaust duct fluidly connecting the exit to a second part of the recuperator, the exhaust duct exhausting exhaust gases from the combustion chamber via the exit and then via the second part of the recuperator when the APU is in use, the exhaust duct being attached to the recuperator so as to be structurally supported thereby,
a low pressure spool rotatable about a rotation axis, with a low pressure turbine in fluid
communication with the exhaust duct, the low pressure turbine being operatively connected to the low pressure spool,
a high pressure spool rotatable about the rotation axis, with a high pressure turbine in fluid communication with the exhaust duct, the high pressure turbine being operatively connected to the high pressure spool,
a core compressor fluidly connected to the first part of the recuperator and receiving air form a first air inlet, the core compressor being operatively connected to the low pressure spool, the core compressor producing a lower compression ratio than a load compressor of the gas turbine APU, and
the load compressor operatively connected to the high pressure spool, the load compressor being adapted to receive air from a second air inlet .

Allowable Subject Matter
Claims 1-2, 5-7, 9-21, 23-30, 32-34 and 36 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
                                                                                                                                                                                                  /JACEK LISOWSKI/Examiner, Art Unit 3741